UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-21522 WILLAMETTE VALLEY VINEYARDS, INC. (Exact name of registrant as specified in its charter) Oregon 93-0981021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8800 Enchanted Way, S.E. Turner, OR 97392 (Address of principal executive offices) Registrant’s telephone number, including area code: (503) 588-9463 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act:Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act:Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes x No o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K:Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act): Yes o No x The aggregate market value of common stock held by non-affiliates of the registrant as of June 30, 2013 was approximately $19,147,030. The number of outstanding shares of the registrant’s Common Stock as of March 27, 2014 was 4,839,759. DOCUMENTS INCORPORATED BY REFERENCE None 2 WILLAMETTE VALLEY VINEYARDS, INC. FORM10-K TABLE OF CONTENTS PAGE PART I Item 1 Business 4 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 16 Item 2 Properties 16 Item 3 Legal Proceedings 16 Item 4 Mine Safety Disclosures 16 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 18 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A Quantitative and Qualitative Disclosures about Market Risk 27 Item 8 Financial Statements and Supplementary Data 27 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 9A Controls and Procedures 46 Item 9B Other Information 47 PART III Item 10 Directors, Executive Officers and Corporate Governance 47 Item 11 Executive Compensation 50 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13 Certain Relationships and Related Transactions, and Director Independence 54 Item 14 Principal Accounting Fees and Services 54 Item 15 Exhibits, Financial Statement Schedules 55 3 WILLAMETTE VALLEY VINEYARDS, INC. FORM 10-K As used in this Annual Report on Form10-K, “we,” “us,” “our” and “the Company” refer to Willamette Valley Vineyards, Inc. PART I ITEM 1.BUSINESS Forward Looking Statements This Annual Report on Form 10-K, including any information incorporated by reference, contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, referred to as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, referred to as the Exchange Act. In some cases, you can identify forward-looking statements by terms such as “may,” “will,” “should,” “expect,” “plan,” “intend,” “forecast,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “continue” or the negative of these terms or other comparable terminology, which when used are meant to signify the statement as forward-looking. These forward-looking statements include, but are not limited to, statements about our plans, objectives, expectations and intentions and other statements that are not historical facts. These forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and situations that are difficult to predict and that may cause our own, or our industry’s actual results, to be materially different from the future results that are expressed or implied by these statements. Accordingly, actual results may differ materially from those anticipated or expressed in such statements as a result of a variety of factors, including those set forth under Item 1A “Risk Factors.” Business Introduction – Willamette Valley Vineyards, Inc. (“the Company” or “WVV”) was formed in May 1988 to produce and sell premium, super premium and ultra-premium varietal. Willamette Valley Vineyards was originally established as a sole proprietorship by Oregon winegrower Jim Bernau in 1983. The Company is headquartered south of Salem, in Turner, Oregon.The Company’s wines are made from grapes grown in vineyards owned, leased or contracted by the Company, and from grapes purchased from other nearby vineyards. The grapes are harvested, fermented and made into wine at the Company’s Turner winery (the “Winery”) and the wines are sold principally under the Company’s Willamette Valley Vineyards label, but also under the Griffin Creek and Tualatin Estates labels. Willamette Valley Vineyards is the owner of Tualatin Estate Vineyards and Winery, located near Forest Grove, Oregon. Products – Under its Willamette Valley Vineyards label, the Company produces and sells the following types of wine in 750 ml bottles: Pinot Noir, the brand’s flagship and its largest selling varietal in 2013, $22 to $100 per bottle; Chardonnay, $25 to $45 per bottle; Pinot Gris, $16 per bottle; Rose, $18 per bottle; Riesling and Oregon Blossom (blush blend), $12 to $14 per bottle (all bottle prices included herein are the suggested retail prices). The Company’s mission for this brand is to become the premier producer of Pinot Noir from the Pacific Northwest. Under its Tualatin Estate Vineyards label, the Company currently produces and sells the following type of wine in 750 ml bottles:Semi-Sparkling Muscat, $19 per bottle. Under its Griffin Creek label, the Company produces and sells the following types of wine in 750 ml bottles: Syrah, the brand’s flagship, $40 per bottle; Merlot, $40 per bottle; Cabernet Sauvignon, $40 per bottle; Cabernet Franc, $40 per bottle; The Griffin (a Bordeaux style blend), $60 per bottle; and Viognier, $30 per bottle. This brand’s mission is to be the highest quality producer of Bordeaux and Rhone varietals in Oregon. The Company holds U.S. federal and/or Oregon state trademark registrations for the trademarks material to the business, including but not limited to, the WILLAMETTE VALLEY VINEYARDS, GRIFFIN CREEK, WILLAMETTE, SIP.SAVE, WHOLE CLUSTER and IT’S WILLAMETTE, DAMMIT marks. 4 ITEM 1. BUSINESS - continued Market overview – The United States wine industry has seen a rapid increase in the number of wineries that are being established throughout the country.From 1995 to 2011, U.S. wineries grew in number from 1,817 to 7,116.In addition, wineries are classified as one of the fastest growing segments in agriculture with an average annual growth of 10–15%. The United States is experiencing growth in the revenue generated from the sale of wine. United States wine consumption registered its 19th consecutive annual gain in 2012 with a 2.9% increase.The U.S. is the largest wine consuming nation in the world with more than 100 million people drinking wine.In 2012, U.S. wine sales reached $34.6 billion, a 6% increase from 2011. U.S. wineries also increased production in 2013 by 6.3% while the average price per bottle rose from $9 to $10.85.Pinot Noir is one of the highest-priced varietals on the market, yet its sales have nearly tripled in the U.S. since the movie Sideways was released in 2004. Inexpensive Pinot Noir brands, which are those brands priced below the industry average, are now outpacing the higher-end of the spectrum, by roughly twice the rate for both domestic and imported wines, according to Impact Databank, a provider of data on the wine industry owned by M. Shanken Communications, the parent company of Wine Spectator. In 2012, the most recent year that data is available, 57% of all wine drinkers were considered “core” drinkers according to a Wine Market Council report.“Core” drinkers, meaning they drink wine on a fairly consistent weekly or monthly basis, account for 25% of the United States adult population and consume 93% of wine by volume.The “core” drinker segment continues to grow, mostly driven by younger Millennials, aged 21 to 26, with an average “core” drinker age of 47.8 years old.Of younger Millennials, 28% report drinking wine daily while 19% of older Millennials, aged 26 to 36, report drinking daily.Milleninials represent 29% of the U.S. adult population but consume 38% of the wine consumed in the U.S. by volume.Unlike previous generations, which typically did not drink wine regularly until they reached their 40s, younger consumers are discovering wine in their 20s and 30s.Baby Boomers (ages 49 to 67) continue to be an important market segment making up 38% of all wine drinkers and consuming 32% of wine by volume. The Oregon wine industry – Oregon is a relatively new wine-producing region in comparison to California and France. In 1966, there were only two commercial wineries licensed in Oregon. In 2012, there were 545 commercial wineries licensed in Oregon and 25,448 acres of wine grape vineyards, 22,687 acres of which are currently producing. Total production of Oregon wines in 2012 is estimated to be approximately 3.2 million cases, up from 2.6 million cases in 2011, a 22% increase.Oregon case sales in 2012 are estimated at 2.4 million, up from 2 million in 2011.Case sales, in dollars, for 2012 are estimated to be $311.7 million. Because of climate, soil and other growing conditions, the Willamette Valley in western Oregon is ideally suited to growing superior quality Pinot Noir, Chardonnay, Pinot Gris and Riesling wine grapes. Some of Oregon’s Pinot Noir, Pinot Gris and Chardonnay wines have developed outstanding reputations, winning numerous national and international awards. Oregon does have certain disadvantages as a new wine-producing region. Oregon’s wines are relatively little known to consumers worldwide and the total wine production of Oregon wineries is small relative to California and French competitors. Greater worldwide label recognition and larger production levels give Oregon’s competitors certain financial, marketing, distribution and unit cost advantages. Furthermore, Oregon’s Willamette Valley has an unpredictable rainfall pattern in early autumn. If significantly above-average rains occur just prior to the autumn grape harvest, the quality of harvested grapes is often materially diminished, thereby affecting that year’s wine quality. Finally, phylloxera, an aphid-like insect that feeds on the roots of grapevines, has been found in several commercial vineyards in Oregon. Contrary to the California experience, most Oregon phylloxera infestations have expanded very slowly and done only minimal damage. Nevertheless, phylloxera does constitute a significant risk to Oregon vineyards. Prior to the discovery of phylloxera in Oregon, all vine plantings in the Company’s Estate Vineyard, in Turner, Oregon, were with non-resistant rootstock. As of December 31, 2013, the Company has not detected any phylloxera at its Turner site. Beginning with the Company’s plantings in May 1992, only phylloxera-resistant rootstock is used. In 1997, the Company purchased Tualatin Vineyards, which has phylloxera at its site. All current plantings are with, and all future planting will be with phylloxera-resistant rootstock. The Company takes commercially reasonable precautions in an effort to prevent the spread of phylloxera to its Turner site. 5 ITEM 1. BUSINESS - continued As a result of these factors, subject to the risks and uncertainties identified above, the Company believes that long-term prospects for growth in the Oregon wine industry are excellent. The Company believes that over the next several years the Oregon wine industry will grow at a faster rate than the overall domestic wine industry, and that much of this growth will favor producers of premium, super premium and ultra-premium wines such as the Company’s. 2012 Oregon harvest – The Oregon Vineyard and Winery Census Report states that the total grape production in Oregon rose 21%, compared to 2011, to a record high of 50,186 tons. Planted acres increased 5,048 acres, and fewer acres were left un-harvested in 2012 than in 2011.Yield declined slightly to an average 2.21 tons per acre from 22,687 harvested acres. 2013 Oregon harvest – There is no official data available on the 2013 Oregon harvest as of the date of this report. Company Strategy The Company, one of the largest wineries in Oregon by volume, believes its success is dependent upon its ability to: (1) grow and purchase high quality vinifera wine grapes; (2) vinify the grapes into premium, super premium and ultra-premium wine; (3) achieve significant brand recognition for its wines, first in Oregon and then nationally and internationally; and (4) effectively distribute and sell its products nationally. The Company’s goal is to continue to build on a reputation for producing some of Oregon’s finest, most sought-after wines. Based upon several highly regarded surveys of the U.S. wine industry, the Company believes that successful wineries exhibit the following four key attributes: (i) focus on production of high-quality premium, super premium and ultra-premium varietal wines; (ii) achieve brand positioning that supports high bottle prices for its high quality wines; (iii) build brand recognition by emphasizing restaurant sales; and (iv) develop strong marketing advantages (such as a highly visible winery location, successful support of distribution, and life-long customer service programs). To successfully execute this strategy, the Company has assembled a team of accomplished winemaking professionals and has constructed and equipped a 12,784 square foot state-of-the-art Winery and a 12,500 square foot outdoor production area for the harvesting, pressing and fermentation of wine grapes. The Company’s marketing and selling strategy is to sell its premium, super premium and ultra-premium cork-finished-wine through a combination of direct sales at the Estate Winery in Turner, McMinnville Tasting Room and Tualatin Estate Winery and sales through independent distributors and wine brokers who market the Company’s wine in specific targeted areas. The Company believes the location of its Winery next to Interstate 5, Oregon’s major north-south freeway, significantly increases direct sales to consumers. The Company believes this location provides high visibility for the Winery to passing motorists, thus enhancing recognition of the Company’s products in retail outlets and restaurants. The Company’s Hospitality Center, at the Estate Winery in Turner, Oregon, has further increased the Company’s direct sales and enhanced public recognition of its wines.The Company has substantially completed a major remodel and expansion of its state of the art Hospitality Center. Vineyards The Company owns and leases approximately 592 acres of land, of which 471 acres are currently planted as vineyards or is suitable for future vineyard planting.The vineyards the Company owns and leases are all certified sustainable by LIVE (Low Input Viticulture and Enology) and Salmon Safe. At full production, the Company anticipates these vineyards would enable the Company to grow approximately 70% of the grapes needed to meet the winery’s production capacity, of 314,000 gallons (132,000 cases), at its Estate Winery in Turner, Oregon. 6 ITEM 1. BUSINESS - continued The following table summarizes the Company’s acreage: ACRES TONS Vineyard Name Total Producing Pre-Production Plantable Non-Plantable Harvest 2013 Owned Vineyards WVV Estate 57 7 2 41 Tualatin Estate Vineyards 51 9 - 47 Ingram Vineyards 86 - 18 50 18 - Sub-Total 34 52 Leased Vineyards Peter Michael Vineyards 79 69 - - 10 Meadowview Vineyards 45 45 - - - Elton Vineyards 59 54 - - 5 97 Ingram Vineyards - Sub-Total - 15 Contracted Vineyards* Various - - - Total 34 * Contracted acreage is estimated WVV Estate –Established in 1983, the Estate Vineyard is located at the Winery location south of Salem, near Turner, Oregon.The WVV Estate Vineyard uses an elaborate trellis design known as the Geneva Double Curtain. The Company has incurred the additional expense of constructing this trellis because it doubles the number of canes upon which grape clusters grow and spreads these canes for additional solar exposure and air circulation. Research and practical applications of this trellis design indicate that it should improve grape quality through smaller clusters and berries over traditional designs.The Company planted four acres in 2013 and intends to plant the remaining two acres in 2014. Tualatin Estate Vineyards – Established in 1973 near Forest Grove, Oregon, it is one of the oldest vineyards in Oregon.It was purchased by the Company in 1997.A series of sale-leaseback transactions split the property into two additional vineyards, and the Company continues to lease and manage the Peter Michael Vineyards and Meadowview Vineyards, located adjacent to the Tualatin Estate Vineyards. Ingram Vineyards – The Company purchased 86 acres near Hopewell, Oregon, for vineyard plantings.Adjacent to the purchased land is an additional 109 leased acres, also for vineyard development.The Company believes the site is ideally situated to grow premium Pinot Noir and planted 18 acres in 2013.The Company intends to plant an additional 65 acres in 2014.The Ingram site is also adjacent to Elton Vineyards, where the Company leases 54 acres of established vineyards. Grape Vines - Beginning in 1997, the Company embarked on a major effort to improve the quality of its flagship varietal by planting new Pinot Noir clones that originated directly from the cool climate growing region of Burgundy rather than the previous source, Napa, California, where winemakers believe the variety adapted to the warmer climate over the many years it was grown there. These new French clones are called “Dijon clones” after the University of Dijon in Burgundy, which assisted in their selection and shipment to a U.S. government authorized quarantine site, and then two years later to Oregon winegrowers. The most desirable of these new Pinot Noir clones are numbered 113, 114, 115, 667, 777 and 943. In addition to certain flavor advantages, these clones ripen up to two weeks earlier, allowing growers to pick before heavy autumn rains. Heavy rains can dilute concentrated fruit flavors and promote bunch rot and spoilage. These new Pinot Noir clones were planted at the Tualatin Estate with phylloxera-resistant rootstock and the 667 and 777 clones have been grafted onto 7 acres of self-rooted, non-phylloxera resistant vines at the Company’s Estate Vineyard.The Company intends to begin planting 943 clones at its Estate and Ingram Vineyards in 2014. 7 ITEM 1. BUSINESS - continued New clones of Chardonnay preceded Pinot Noir into Oregon and were planted at the Company’s Estate Vineyard with phylloxera-resistant rootstock. Grape supply – In 2013, the Company’s 57 producing acres in the Estate Vineyard yielded approximately 141 tons of grapes. Tualatin/Peter Michael/Meadowview Vineyards produced 511 tons of grapes in 2013.Elton Vineyards produced 97 tons of grapes in 2013. The Company fulfills its remaining grape needs by purchasing grapes from other nearby vineyards at competitive prices or from bulk wine purchases from neighboring wineries.In 2013, the Company purchased an additional 1,020 tons of grapes from other growers. The Company cannot grow enough grapes to meet anticipated production needs, and therefore contracts grape purchases to make up the difference.Contracted grape purchases are considered an important component of the Company’s long-term growth and risk-management plan.The Company believes high quality grapes and bulk wine will be available for purchase in sufficient quantity to meet the Company’s requirements. The grapes grown on the Company’s vineyards establish a foundation of quality, through the Company’s farming practices, upon which the quality of the Company’s wines is built. In addition, wine produced from grapes grown in the Company’s own vineyards may be labeled as “Estate Bottled” wines. These wines traditionally sell at a premium over non-estate bottled wines. Viticultural conditions – Oregon’s Willamette Valley is recognized as a premier location for growing certain varieties of high quality wine grapes, particularly Pinot Noir, Chardonnay, Riesling and Pinot Gris. The Company believes that the Estate Vineyard’s growing conditions, including its soil, elevation, slope, rainfall, evening marine breezes and solar orientation are among the most ideal conditions in the United States for growing certain varieties of high-quality wine grapes. The Estate Vineyard’s grape growing conditions compare favorably to those found in some of the famous Viticultural regions of France. Western Oregon’s latitude (42o–46o North) and relationship to the eastern edge of a major ocean is very similar to certain centuries-old wine grape growing regions of France. The Estate Vineyard’s soil type is Jory/Nekia, a dark, reddish-brown, silky clay loam over basalt bedrock, noted for being well drained, acidic, of adequate depth, retentive of appropriate levels of moisture and particularly suited to growing high quality wine grapes. The Estate Vineyard’s elevation ranges from 533 feet to 700 feet above sea level with slopes from 2% to 30% (predominately 12-20%).The Vineyard’s slope is oriented to the south, southwest and west. Average annual precipitation at the Vineyard is 41.3 inches; average annual air temperature is 52 to 54 degrees Fahrenheit, and the length of each year’s frost-free season averages from 190 to 210 days. These conditions compare favorably with conditions found throughout the Willamette Valley viticultural region and other domestic and foreign viticultural regions, which produce high quality wine grapes. In the Willamette Valley, permanent vineyard irrigation generally is not required. The average annual rainfall provides sufficient moisture to avoid the need to irrigate the Vineyard. However, if the need should arise, the Company’s Estate property contains one water well which can sustain sufficient volume to meet the needs of the Winery and to provide auxiliary water to the Vineyard for new plantings and unusual drought conditions. At Tualatin Estate Vineyard, the Company has water rights to a year round spring that feeds an irrigation pond. Susceptibility of vineyards to disease – The Tualatin Estate Vineyard and the adjacent leased vineyards are known to be infested with phylloxera, an aphid-like insect, which can destroy vines. The Company has not detected any phylloxera at its Estate Vineyard. It is not possible to estimate any range of loss that may be incurred due to the phylloxera infestation of the Company’s vineyards. The phylloxera at Tualatin Estate Vineyard is believed to have been introduced on the roots of the vines first planted on the property in the southern most section Gewurztraminer in 1971 that the Company partially removed in 2004.The remaining vines, and all others infested, remain productive at low crop levels.The Company is in the process of gradually replacing infested areas with new, phylloxera-resistant vines. 8 ITEM 1. BUSINESS - continued Winery Wine production facility – The Company’s Winery and production facilities are capable of efficiently producing up to 132,000 cases (314,000 gallons) of wine per year, depending on the type of wine produced.In 2013, the Winery produced approximately 238,000 gallons (95,638 cases) from its 2011 and 2012 harvest. The Company expects to produce approximately 275,000 gallons in 2014 (115,500 cases) from its 2012 and 2013 harvests. The Winery is 12,784 square feet in size and contains areas for processing, fermenting, aging and bottling wine, as well as an underground wine cellar, and administrative offices. There is a 12,500 square foot outside production area for harvesting, pressing and fermenting wine grapes, and a 4,500 square foot insulated storage facility with a capacity of approximately 30,000 cases of wine. The Company also has a 23,000 square foot storage building to store its inventory of bottled product with a capacity of approximately 135,000 cases of wine. The production area is equipped with a settling tank and sprinkler system for disposing of wastewater from the production process in compliance with environmental regulations. In addition to the production capacity discussed above, Tualatin Estate Vineyards has 20,000 square feet of production capacity. This adds approximately 25,000 cases (59,000 gallons) of wine production capacity to the Company.The capacity at Tualatin is available to the Company to meet any anticipated future production needs. In 2008, the Company replaced the roof and production floor, insulation and walls, in anticipation of using it for wine storage and future production. Hospitality facility– The Company has a newly renovated tasting and hospitality facility of 35,642 square feet (the “Hospitality Center”). The main floor of the Hospitality Center includes retail sales space with the Estate Tasting Room, Club Room for Wine Club Members, dining area and mezzanine, which altogether are designed to accommodate approximately 300 persons for tastings, wine and food pairing meals, public and private events and meetings. An iconic observation tower and tiered decks around the Hospitality Center enable visitors to enjoy the view of the Willamette Valley and the Company’s Estate Vineyard. The tiered decks funnel into a newly created outdoor courtyard that will be host to many seasonal gatherings. To the south side of the tiered decks, once construction is complete in early 2014, the Company will have two hospitality suites for overnight accommodations. The Hospitality Center sits above the underground barrel cellar and tunnel that connects with the Winery. The facility includes a basement cellar, tunnel and barrel room of 11,090 square feet including a recent expansion of 2,190 square feet to now store up to 1,800 barrels of wine for aging in the proper environment. Just outside the Hospitality Center, the Company has a landscaped park setting consisting of terraced lawns for outdoor events. The area between the Winery and Hospitality Center form a 20,000 square foot quadrangle. As designed, a removable fabric top can cover the quadrangle, making it an all-weather outdoor facility to promote the sale of the Company’s wines through festivals and social events.Above the Company’s working Winery houses the Pinot Room and Founders’ Room, which can accommodate 40 persons and 111 persons for public and private events. The Company believes the Hospitality Center and surrounding areas make the Winery an attractive recreational and social destination for tourists and residents, thereby enhancing the Company’s ability to sell its wines. Mortgages on properties – The Company’s winery facilities in Turner are subject to four mortgages with an aggregate principal balance of $5,812,958 at December 31, 2013. The mortgages are payable in monthly aggregate installments, including principal and interest, of approximately $53,058. The maturity dates of the mortgages range from December 1, 2024 through December 1, 2028. Wine production – The Company operates on the principle that winemaking is a natural but highly technical process requiring the attention and dedication of the winemaking staff. The Company’s Winery is equipped with current technical innovations and uses modern laboratory equipment and computers to monitor the progress of each wine through all stages of the winemaking process. 9 ITEM 1. BUSINESS - continued The Company’s recent annual grape harvest and wine production is as follows: Tons of Tons of Total Tons Gallons of Harvest Grapes Grapes of Grapes Bulk Production Cases Year Grown Purchased Harvested Purchases Year Produced 25 - 34 - - Cases produced per ton harvested often vary between years mainly due to the timing of when the cases are produced. Sales and Distribution Marketing strategy – The Company markets and sells its wines through a combination of direct sales at the Winery, directly through mailing lists, and through distributors and wine brokers.As the Company has increased production volumes and achieved greater brand recognition, sales to out of state markets have increased, both in terms of absolute dollars and as a percentage of total Company sales. Prior to September of 2011, the Company self-distributed a portfolio of produced wines and purchased wines throughout much of Oregon.In September of 2011, the Company ceased self-distribution of its produced wines in Oregon, and began using a third-party distributor.As of June 2012, the Company sold through substantially all purchased wine inventory, and ceased all distribution activities.Management feels that the current process of distribution in Oregon will allow the Company to redirect its focus to the vineyards and wine making process as well as increasing placements through our distribution network. The Company uses a variety of marketing channels to generate interest in its wines. The Company has created a new, highly functional website and maintains social media sites. The Company controls a database of customers for email and direct promotions. The Company continues to submit its wines to competitions and state, regional and national media for editorials and ratings. Direct sales– The Company’s Winery is located on a visible hill adjacent to Oregon’s major north-south freeway (Interstate 5), approximately 2 miles south of the state’s second-largest metropolitan area (Salem), and 50 miles in either direction from the state’s first and third-largest metropolitan areas (Portland and Eugene). The unique location along Interstate 5 has resulted in greater amount of wines sold at the Winery as compared to the Oregon industry standard. Direct sales from the Winery are a vital and growing sales channel and an effective means of product promotion. The Tasting Room is open daily and offers wine tasting and education by trained and friendly personnel. The Company offers a complimentary daily tour along with by-appointment private tours offering a behind-the-scenes look at the production process of the wines. The Company has the largest Wine Club membership in Oregon and now features a Members-only Club Room. New in 2014, the Company launched “Pairings,” a focused restaurant offering a wine and food pairing lunch. Led by the Winery chef, the menu highlights Northwest fresh dishes paired thoughtfully with the Company’s wines. Later in the year, community-style share dinners will be hosted on the weekends. The Winery has developed a strong Winery Ambassador program, which connects its skilled Ambassadors with customers throughout the United States and offers personalized wine recommendations and easy ordering by phone or email. 10 ITEM 1. BUSINESS - continued The Company also operates two additional Tasting Rooms, one in historic downtown McMinnville, in the heart of Oregon Wine Country, and at its Tualatin Estate Vineyard in Forest Grove (located 30 minutes west of Portland). The Company holds four major festivals at the Winery each year. In addition, open houses are held at the Winery during major holiday weekends such as Memorial Day and Thanksgiving.Numerous private events, wedding receptions, charitable and political events are also held at the Winery. Direct sales are profitable because the Company is able to sell its wine directly to consumers at retail prices rather than to distributors at FOB prices. Sales made directly to consumers at retail prices result in an increased profit margin equal to the difference between retail prices and distributor prices. For 2013 and 2012, direct sales contributed approximately 28% and 28% of the Company’s revenue from continuing operations, respectively. Distributors and wine brokers – The Company uses both independent distributors and wine brokers primarily to market the Company’s wines in specific targeted areas. Only those distributors and wine brokers who have demonstrated knowledge of and a proven ability to market premium, super premium, and ultra-premium wines are utilized. The Company’s products are distributed in 49 states and the District of Columbia, and there are 12 non-domestic (export) customers. For 2013 and 2012, sales to distributors and wine brokers contributed approximately 72% and 72% of the Company’s revenue from continuing operations, respectively. Tourists – Oregon wineries are a popular tourist destination with many bed & breakfasts, motels and fine restaurants available. The Willamette Valley, Oregon’s leading wine region has two-thirds of the state’s wineries and vineyards and is home to approximately 450 wineries. An additional advantage for Willamette Valley wine tourism is the proximity of the wineries to Portland (Oregon’s largest city and most popular destination). From Portland, tourists can visit the Willamette Valley winery of their choice in anywhere from 45 minutes to two hours. The Company believes its convenient location, adjacent to Interstate 5, enables the Winery to attract a significant number of visitors. The Winery is located 45 minutes from Portland and less than one mile from The Enchanted Forest, which operates from April through September each year and attracts approximately 130,000 paying visitors per year. Adjacent to the Enchanted Forest is the Hope Valley Recreational Vehicle Park, which contains approximately 110 overnight recreational vehicle sites. Many of the visitors to the Enchanted Forest and RV Park visit the Winery. Dependence on Major Customers Historically, the Company’s revenue has been derived from thousands of customers annually.In 2013, sales to one distributor represented approximately 17.5% of total Company revenue.In 2012, sales to one distributor represented approximately 18.2% of total Company revenue. Research and Development The nature of the Company’s business does not require the Company to incur a material amount of research and development expense. Competition The wine industry is highly competitive. In a broad sense, wines may be considered to compete with all alcoholic and nonalcoholic beverages. Within the wine industry, the Company believes that its principal competitors include wineries in Oregon, California and Washington, which, like the Company, produce premium, super premium, and ultra-premium wines. Wine production in the United States is dominated by large California wineries that have significantly greater financial, production, distribution and marketing resources than the Company. Currently, no Oregon winery dominates the Oregon wine market. Several Oregon wineries, however, are older and better established and have greater label recognition than that of the Company. 11 ITEM 1. BUSINESS - continued The Company believes that the principal competitive factors in the premium, super premium, and ultra-premium segment of the wine industry are product quality, price, label recognition, and product supply. The Company believes it competes favorably with respect to each of these factors. The Company has received “Excellent” to “Recommended” reviews in tastings of its wines and believes its prices are competitive with other Oregon wineries. Larger scale production is necessary to satisfy retailers’ and restaurants’ demand and the Company believes that additional production capacity will be needed to meet estimated future demand. Furthermore, the Company believes that its ultimate forecasted production level of 314,000 gallons (132,000 cases) per year will give it significant competitive advantages over most Oregon wineries in areas such as marketing, distribution arrangements, grape purchasing, and access to financing. The current production level of most Oregon wineries is generally much smaller than the projected production level of the Company’s Winery. With respect to label recognition, the Company believes that its unique structure as a consumer-owned company will give it a significant advantage in gaining market share in Oregon, as well as penetrating other wine markets. Governmental Regulation of the Wine Industry The production and sale of wine is subject to extensive regulation by the U.S. Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau and the Oregon Liquor Control Commission. The Company is licensed by and meets the bonding requirements of each of these governmental agencies. Sale of the Company’s wine is subject to federal alcohol tax, payable at the time wine is removed from the bonded area of the Winery for shipment to customers or for sale in its tasting room. The current federal alcohol tax rate is $1.07 per gallon for wines with alcohol content at or below 14.0% and $1.57 per gallon for wines with alcohol content above 14.0%; however, wineries that produce not more than 250,000 gallons during the calendar year are allowed a graduated tax credit of up to $0.90 per gallon on the first 100,000 gallons of wine (other than sparkling wines) removed from the bonded area during that year. The Company also pays the state of Oregon an excise tax of $0.67 per gallon for wines with alcohol content at or below 14.0% and $0.77 per gallon for wines with alcohol content above 14.0% on all wine sold in Oregon. In addition, most states in which the Company’s wines are sold impose varying excise taxes on the sale of alcoholic beverages. As an agricultural processor, the Company is also regulated by the Oregon Department of Agriculture and, as a producer of wastewater, by the Oregon Department of Environmental Quality. The Company has secured all necessary permits to operate its business. Prompted by growing government budget shortfalls and public reaction against alcohol abuse, Congress and many state legislatures are considering various proposals to impose additional excise taxes on the production and sale of alcoholic beverages, including table wines. Some of the excise tax rates being considered are substantial.The ultimate effects of such legislation, if passed, cannot be assessed accurately since the proposals are still in the discussion stage. Any increase in the taxes imposed on table wines can be expected to have a potentially adverse impact on overall sales of such products. However, the impact may not be proportionate to that experienced by producers of other alcoholic beverages and may not be the same in every state. Costs and Effects of Compliance with Local, State and Federal Environmental Laws The Company management is strongly focused on environmental stewardship and maintains a variety of policies and processes designed to protect the environment, the public and consumers of its wine. Much of the Company’s expenses for protecting the environment are voluntary, however the Company is regulated by various local, state and federal agencies regarding environmental laws where these costs and processes are effectively integrated into the Company’s regular operations and do not cause significant alternative processes or costs. Employees As of December 31, 2013 the Company had approximately 82 full-time employees and 44 part-time employees. In addition, the Company hires additional employees for seasonal work as required. The Company’s employees are not represented by any collective bargaining unit. The Company believes it maintains positive relations with its employees. 12 ITEM 1. BUSINESS - continued Additional Information The Company files Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and proxy statements with the Securities and Exchange Commission (“SEC”). The public may read and copy any materials that the Company files with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549, on official business days during the hours of 10 a.m. to 3 p.m. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issues, including the Company, that file electronically with the SEC at www.sec.gov. You may learn more about the Company by visiting the Company’s website at www.wvv.com. ITEM 1A.RISK FACTORS The following disclosures should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations. These disclosures are intended to discuss certain material risks of the Company’s business as they appear to Management at this time. However, this list is not exhaustive.Other risks may, and likely will, arise from time to time. Agricultural risks could adversely affect the Company Winemaking and grape growing are subject to a variety of agricultural risks. Various diseases, pests, fungi, viruses, drought, frost and certain other weather conditions can affect the quantity of grapes available to the Company, decreasing the supply of the Company’s products and negatively impacting profitability. In particular, certain of the Company’s vines are not resistant to phylloxera; accordingly, those vines are particularly at risk to the effects from an infestation of phylloxera. Phylloxera is a pest that attacks the rootstocks of wine grape plants. Vineyards in the United States, including some in Oregon and some owned by us, have been infested in recent years with phylloxera. Since May of 1992, the Company’s vineyard properties have been planted with rootstocks believed to be resistant to phylloxera. However, rootstocks planted by the Company prior to 1992 are not resistant. There can be no assurance that the Company’s existing vineyards, or the rootstocks the Company is now using in its planting programs, will not become susceptible to current or new strains of phylloxera. Pierce’s Disease is a vine bacterial disease. It kills grapevines and there is no known cure. Small insects called Sharpshooters spread this disease. A new strain of the Sharpshooter was discovered in Southern California and is believed to be migrating north. The Company is actively supporting the efforts of the agricultural industry to control this pest and is making every reasonable effort to prevent an infestation in its own vineyards. The Company cannot, however, guarantee that it will succeed in preventing contamination in its vineyards. Future government restrictions regarding the use of certain materials used in grape growing may increase vineyard costs and/or reduce production. Additionally, long-term changes in weather patterns could adversely affect the Company. The Company may not be able to grow or acquire enough quality fruit for its wines The adequacy of the Company’s grape supply is influenced by consumer demand for wine in relation to industry-wide production levels. While the Company believes that it can secure sufficient supplies of grapes from a combination of its own production and from grape supply contracts with independent growers, the Company cannot be certain that grape supply shortages will not occur. A shortage in the supply of wine grapes could result in an increase in the price of some or all grape varieties and a corresponding increase in wine production costs. Loss of key employees could harm the Company’s reputation and business The Company’s success depends to some degree upon the continued service of a number of key employees. The loss of the services of one or more of these key employees, including the President, Winemaker, and Chief Financial Officer, could harm the Company and its reputation and negatively impact its profitability, particularly if one or more of the Company’s key employees resigns to join a competitor or to form a competing company. 13 ITEM 1A. RISK FACTORS - continued The Company’s ability to operate requires utilization of the line of credit The Company’s cash flow from operations historically has not been sufficient to provide all funds necessary for the Company’s operations. The Company has entered into a line of credit agreement to provide such funds and entered into term loan arrangements, the proceeds of which were used to acquire the Tualatin operations, construct and remodel the Hospitality Center and pay down the revolving line of credit. There is no assurance that the Company will be able to comply with all conditions under its credit facilities in the future or that the amount available under the line of credit facility will be adequate for the Company’s future needs. Failure to comply with all conditions of the credit facilities, or to have sufficient funds for operations could adversely affect the Company’s results of operations and shareholder value. Costs of being a publicly-held company may put the Company at a competitive disadvantage As a public company, the Company incurs substantial costs that are not incurred by its competitors that are privately-held. These compliance costs may result in the Company’s wines being more expensive than those produced by its competitors and/or may reduce profitability compared to such competitors. The Company faces significant competition which could adversely affect profitability The wine industry is intensely competitive and highly fragmented. The Company’s wines compete in several premium wine market segments with many other premium domestic and foreign wines, with imported wines coming from the Burgundy and Bordeaux regions of France, as well as Italy, Chile, Argentina, South Africa and Australia. The Company’s wines also compete with popular priced generic wines and with other alcoholic and, to a lesser degree, non-alcoholic beverages, for shelf space in retail stores and for marketing focus by the Company’s independent distributors, many of which carry extensive brand portfolios. A result of this intense competition has been and may continue to be upward pressure on the Company’s selling and promotional expenses. In addition, the wine industry has experienced significant consolidation. Many of the Company’s competitors have greater financial, technical, marketing and public relations resources than the Company does. Company sales may be harmed to the extent it is not able to compete successfully against such wine or alternative beverage producers’ costs. There can be no assurance that in the future the Company will be able to successfully compete with its current competitors or that it will not face greater competition from other wineries and beverage manufacturers. The Company competes for shelf space in retail stores and for marketing focus by its independent distributors, most of whom carry extensive product portfolios Nationwide, the Company sells its products primarily through independent distributors and brokers for resale to retail outlets, restaurants, hotels and private clubs across the United States and in some overseas markets. Sales to distributors are expected to continue to represent a substantial portion of the Company’s net revenue in the future. A change in the relationship with any of the Company’s significant distributors could harm the Company’s business and reduce Company sales. The laws and regulations of several states prohibit changes of distributors, except under certain limited circumstances, making it difficult to terminate a distributor for poor performance without reasonable cause, as defined by applicable statutes. Any difficulty or inability to replace distributors, poor performance of the Company’s major distributors or the Company’s inability to collect accounts receivable from its major distributors could harm the Company’s business. There can be no assurance that the distributors and retailers the Company uses will continue to purchase the Company’s products or provide Company products with adequate levels of promotional support. Consolidation at the retail tier, among club and chain grocery stores in particular, can be expected to heighten competitive pressure to increase marketing and sales spending or constrain or reduce prices. Fluctuations in quantity and quality of grape supply could adversely affect the Company A shortage in the supply of quality grapes may result from a variety of factors that determine the quality and quantity of the Company’s grape supply, including weather conditions, pruning methods, diseases and pests, the ability to buy grapes on long and short term contracts and the number of vines producing grapes. Any shortage in the Company’s grape production could cause a reduction in the amount of wine the Company is able to produce, which could reduce sales and adversely impact the Company’s results from operations. Factors that reduce the quantity of the Company’s grapes may also reduce their quality, which in turn could reduce the quality or amount of wine the Company produces. Deterioration in the quality of the Company’s wines could harm its brand name and could reduce sales and adversely impact the Company’s results of operations. 14 ITEM 1A. RISK FACTORS - continued Contamination of the Company’s wines would harm the Company’s business The Company is subject to certain hazards and product liability risks, such as potential contamination, through tampering or otherwise, of ingredients or products. Contamination of any of the Company’s wines could cause it to destroy its wine held in inventory and could cause the need for a product recall, which could significantly damage the Company’s reputation for product quality. The Company maintains insurance against certain of these kinds of risks, and others, under various insurance policies. However, the insurance may not be adequate or may not continue to be available at a price or on terms that are satisfactory to the Company and this insurance may not be adequate to cover any resulting liability. A reduction in consumer demand for premium wines could harm the Company’s business There have been periods in the past in which there were substantial declines in the overall per capita consumption of beverage alcohol products in the United States and other markets in which the Company participates. A limited or general decline in consumption in one or more of the Company’s product categories could occur in the future due to a variety of factors, including: a general decline in economic conditions; increased concern about the health consequences of consuming alcoholic beverage products and about drinking and driving; a trend toward a healthier diet including lighter, lower calorie beverages such as diet soft drinks, juices and water products; the increased activity of anti-alcohol consumer groups; and increased federal, state or foreign excise and other taxes on beverage alcohol products. The competitive position of the Company’s products could also be affected adversely by any failure to achieve consistent, reliable quality in the product or service levels to customers. Changes in consumer spending could have a negative impact on the Company’s financial condition and business results Wine sales depend upon a number of factors related to the level of consumer spending, including the general state of the economy, federal and state income tax rates, deductibility of business entertainment expenses under federal and state tax laws, and consumer confidence in future economic conditions. Changes in consumer spending in these and other regions can affect both the quantity and the price of wines that customers are willing to purchase at restaurants or through retail outlets. Reduced consumer confidence and spending may result in reduced demand for the Company’s products, limitations on the Company’s ability to increase prices and increased levels of selling and promotional expenses. This, in turn, may have a considerable negative impact upon the Company’s sales and profit margins. Increased regulation could adversely affect the Company The wine industry is subject to extensive regulation by the Federal Alcohol Tobacco Tax and Trade Bureau (“TTB”) and various foreign agencies, state liquor authorities, such as the Oregon Liquor Control Commission (“OLCC”), and local authorities. These regulations and laws dictate such matters as licensing requirements, trade and pricing practices, permitted distribution channels, permitted and required labeling, and advertising and relations with wholesalers and retailers. Any expansion of the Company’s existing facilities or development of new vineyards or wineries may be limited by present and future zoning ordinances, environmental restrictions and other legal requirements. In addition, new regulations or requirements or increases in excise taxes, income taxes, property and sales taxes or international tariffs, could affect the Company’s financial condition or results of operations. Recently, many states have considered proposals to increase, and some of these states have increased, state alcohol excise taxes. New or revised regulations, or increased licensing fees, requirements or taxes could have a material adverse effect on the Company’s financial condition or results of operations. There can be no assurance that new or revised regulations or increased licensing fees and requirements will not have a material adverse effect on the Company’s business and its results of operations and its cash flows. The Company’s common stock is thinly traded, and therefore not as liquid as other investments. The trading volume of the Company’s common stock on NASDAQ is consistently “thin,” in that there is not a great deal of trading activity on a daily basis. Because the average active trading volume is thin, there is less opportunity for shareholders to sell their shares of the Company’s common stock on the open market, resulting in the common stock being less liquid than common stock in other publicly traded companies. 15 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Vineyards – The Company owns or leases 592 acres of land, of which 300 acres is owned and 292 acres leased.Of the 592 acres of land owned or leased, 276 acres are productive vineyards, 195 acres are pre-productive vineyards or are suitable for future vineyard plantings, and 121 acres are not suitable for vineyard planting or are used for winery or hospitality purposes. Wine production facility – The Company’s Estate Winery and production facilities are capable of efficiently producing up to 132,000 cases (314,000 gallons) of wine per year, depending on the type of wine produced. In 2013, the Winery produced approximately 238,000 gallons (95,638 cases) from its 2011 and 2012 harvest. The Winery is 12,784 square feet in size and contains areas for processing, fermenting, aging and bottling wine, as well as an underground wine cellar, meeting rooms, and administrative offices. There is a 12,500 square foot outside production area for harvesting, pressing and fermenting wine grapes, and a 4,500 square foot insulated storage facility with a capacity of 30,000 cases of wine. The Company also has a 23,000 square foot storage building to store its inventory of bottled product. The production area is equipped with a settling tank and sprinkler system for disposing of wastewater from the production process in compliance with environmental regulations. The Company has a large tasting and hospitality facility of 35,642 square feet (the “Hospitality Center”). The Hospitality Center sits above the underground barrel cellar and tunnel that connects with the Winery.The facility includes a basement cellar, tunnel and barrel room of 11,090 square feet including a recent expansion of 2,190 square feet to now store up to 1,800 barrels of wine for aging in the proper environment. The Company’s Tualatin Estate Vineyards has 20,000 square feet of production capacity. This adds approximately 25,000 cases (59,000 gallons) of wine production capacity to the Company.The capacity at Tualatin is not currently used but is available to the Company to meet any anticipated future production needs.Additionally, the Company operates a small retail store and tasting room at the vineyard. The Company carries Property and Liability insurance coverage in amounts deemed adequate by Management. See additional discussion of vineyard and wine production facility under Item 1. Business. ITEM 3.LEGAL PROCEEDINGS There are no material legal proceedings pending to which the Company is a party or to which any of its property is subject, and the Company’s management does not know of any such action being contemplated. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 16 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is traded on the NASDAQ Capital Market under the symbol “WVVI.” The following table below sets forth for the quarters indicated the high and low intraday sales prices for the Company’s common stock as reported on the NASDAQ Capital Market: Quarters ended 2013 12/31/2013 9/30/2013 6/30/2013 3/31/2013 High $ Low $ Quarters ended 2012 12/31/2012 9/30/2012 6/30/2012 3/31/2012 High $ Low $ Holders As of May 15, 2013, the record date for the Company’s 2013 annual meeting, the Company had approximately 4,375 stockholders of record. Dividends The Company has not paid any dividends on its Common Stock, and the Company does not anticipate paying any dividends in the foreseeable future. The Company intends to use its earnings to expand its vineyards, winemaking and customer service facilities. Recent Sales of Unregistered Securities None. Issuer Purchases of Equity Securities Issuer purchases of equity securities not disclosed in previous submissions are as follows: 17 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES - continued Maximum Number Total Number of (or Approximate Shares Purchased Dollar Value) of Shares Total Number as PartofPublicly that May Yet be of Shares Average Price Announced Plans Purchased Under the Period Purchased Paid per Share or Programs Plans or Programs October 2013 - - - $ November 2013 - - - December 2013 - - - Total - - - $ As originally disclosed in the Form 10-K for the fiscal year ended December 31, 2011, filed March 27, 2012, the Board of Directors authorized the expenditure of $200,000 to be used in the buyback program to run through April 1, 2012.During the three months ended June 30, 2012, the Board of Directors expanded the buyback program an additional $50,000 and extended the program to last until the full amount of authorized funds are expended.During the three months ended September 30, 2012, the Board of Directors authorized additional buybacks of $250,000, bringing the total amount authorized for buyback to $500,000. As of December 31, 2013, $74,898 remains unspent. ITEM 6.SELECTED FINANCIAL DATA Not required. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Company’s financial statements and related notes. Some statements and information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations are not historical facts but are forward-looking statements. For a discussion of these forward-looking statements, and of important factors that could cause results to differ materially from the forward-looking statements contained in this report, see Item 1 of PartI, “Business – Forward-Looking Statements.” Critical Accounting Policies and Estimates Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses Willamette Valley Vineyards’ financial statements, which have been prepared in accordance with generally accepted accounting principles. As such, management is required to make certain estimates, judgments and assumptions that are believed to be reasonable based upon the information available. On an on-going basis, management evaluates its estimates and judgments, including those related to product returns, bad debts, inventories, investments, income taxes, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Company’s principal sources of revenue are derived from sales and distribution of wine. Revenue is recognized from wine sales at the time of shipment and passage of title. The Company’s payment arrangements with customers provide primarily 30-day terms and, to a limited extent, 45-day, 60-day or longer terms for some international customers. 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The Company values inventories at the lower of actual cost to produce the inventory or market value. The Company regularly reviews inventory quantities on hand and adjusts its production requirements for the next twelve months based on estimated forecasts of product demand. A significant decrease in demand could result in an increase in the amount of excess inventory quantities on hand. In the future, if the Company’s inventory cost is determined to be greater than the net realizable value of the inventory upon sale, the Company would be required to recognize such excess costs in its cost of goods sold at the time of such determination. Therefore, although the Company makes every effort to ensure the accuracy of its forecasts of future product demand, any significant unanticipated changes in demand could have a significant impact on the ultimate selling price and, therefore, the carrying value of the Company’s inventory and its reported operating results. The Company capitalizes internal vineyard development costs prior to the vineyard land becoming fully productive. These costs consist primarily of the costs of the vines and expenditures related to labor and materials to prepare the land and construct vine trellises. Amortization of such costs as annual crop costs is done on a straight-line basis for the estimated economic useful life of the vineyard, which is estimated to be 30 years. The Company regularly evaluates the recoverability of capitalized costs. Amortization of vineyard development costs are included in capitalized crop costs that in turn are included in inventory costs and ultimately become a component of cost of goods sold. The Company pays depletion allowances to the Company’s distributors based on their sales to their customers. The Company sets these allowances on a monthly basis and the Company’s distributors bill them back on a monthly basis. All depletion expenses associated with a given month are expensed in that month as a reduction of revenues. The Company also reimburses for samples used by distributors up to 1.5% of product sold to the distributors.Sample expenses are recognized at the time the Company is billed in the selling, general and administrative expense. Amounts paid by customers to the Company for shipping and handling expenses are included in the net revenue. Expenses incurred for outbound shipping and handling charges are included in selling, general and administrative expense. The Company’s gross margins may not be comparable to other companies in the same industry as other companies may include shipping and handling expenses as a cost of goods sold. Overview The Company generates revenue from the sales of wine to wholesalers and direct to consumers.Direct to consumer sales primarily include sales through the Company’s Tasting Rooms and Wine Club.Direct to consumer sales are more profitable to the Company due to prices received being closer to retail than those prices paid by wholesalers.The Company continues to emphasize growth in direct to consumer sales through the Hospitality Center remodel and expansion and growth in wine club membership.Wine Club memberships had a net increase of approximately 609 for the year ended December 31, 2013.Periodically, the Company will sell grapes or bulk wine, due to them not meeting Company standards or being excess to production targets, however this activity is not a significant part of the Company’s activities or part of the long term business plan. The Company sold approximately 100,500 and 99,000 cases of produced wine during the years ended December 31, 2013 and 2012, respectively, an increase of 1,500 cases, or 1.5% in the current year over the prior year. The increase in wine sales was the result of growth in both retail sales and sales through distributors. Cost of Sales includes grape costs, whether purchased or grown at Company vineyards, crush costs, winemaking and processing costs, bottling, packaging, warehousing and shipping and handling costs associated with purchased production materials.For grapes grown at Company vineyards, costs include farming expenditures and amortization of vineyard development costs.The Company expects cost of sales to increase, over the next several years, as lower yield vintages are released. At December 31, 2013, wine inventory includes approximately 69,388 cases of bottled wine and 312,510 gallons of bulk wine in various stages of the aging process.Case wine is expected to be sold over the next 12 to 24 months and generally before the release date of the next vintage. The winery bottled approximately 95,638 cases during the year ended December 31, 2013. 19 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Results of Operations The Company produced revenue of $13,271,914 and $12,527,268 for the years December 31, 2013 and 2012, respectively, an increase of $744,646 or 5.9%, for the year ended December 31, 2013 over the prior year period.The primary reasons for this increase are increased out-of state and retail sales, partially offset by decreased in-state sales. Gross profit was $7,683,475 and $7,273,932 for the years ended December 31 2013 and 2012, respectively, an increase of $409,543, or 5.6%, for the year ended December 31, 2013 over the prior year period.This increase was generally driven by two key factors: reductions in sales depletion expenses paid to distributors and increased direct-to-consumer sales as a percentage of total sales. The gross margin percentage was 57.9% and 58.1% for the years ended December 31, 2013 and 2012, respectively, a decrease of 0.2 points, or 0.3%, for the year ended December 31, 2013 over the prior year period.This decrease in the gross profit percentage is a result of increases in retail sales subject to discounts, changes in product sales mix and other factors. Selling, general and administrative expenses were $5,308,931 and $5,075,052 for the years ended December 31, 2013 and 2012, respectively, an increase of $233,879, or 4.6%, for the year ended December 31, 2013 over the prior year period.This increase was primarily the result of the increased selling expenses, which were partially offset by a decrease in general and administrative costs. Income from operations was $2,374,544 and $2,198,880 for the years ended December 31, 2013 and 2012, respectively, an increase of $175,664, or 8.0%, for the year ended December 31, 3013 over the prior year period.The primary reasons for this increase are increased gross profit, which was partially offset by increased selling expenses. Losses from discontinued operations before taxes were $0 and $242,878 for the years ended December 31, 2013 and 2012, respectively, a reduction of $242,878, or 100.0%, for the year ended December 31, 3013 over the prior year period.This reduction is directly related to discontinued operations ceasing in 2012. Provision for income taxes was $904,709 and $739,434 for the years ended December 31, 2013 and 2012, respectively, an increase of $165,275, or 22.4%, for the year ended December 31, 3013 over the prior year period.This increase is primarily related to increased net income before taxes. Net income was $1,423,492 and $1,202,849, for the years ended December 31, 2013 and 2012, respectively, an increase of $220,643, or 18.3%, for the year ended December 31, 3013 over the prior year period.The primary reasons for this increase are reductions in the loss from discontinued operations and an increase in income from continuing operations. Diluted earnings per share were $0.29 and $0.25 for the years ended December 31, 2013 and 2012, respectively, an increase of $0.04, or 16%, for the year ended December 31, 3013 over the prior year period.The primary reasons for this increase are reductions in the loss from discontinued operations and an increase in income from continuing operations. The Company has three primary sales channels: direct-to-consumer sales, in-state sales to distributors, and out-of-state sales to distributors.These three sales channels represent 28.2%, 17.5% and 54.2%, of net sales for the year ended December 31, 2013, respectively.This compares to 27.6%, 18.3% and 54.1% of net sales for the year ended December 31, 2012, respectively.Miscellaneous and grape sales are included in direct-to-consumer sales. The Company had cash balances of $945,683, net of restricted cash of $450,000, and $4,553,113 at December 31, 2013 and 2012, respectively.The Company had no outstanding line of credit balance at December 31, 2013 and 2012. Discontinued Operations On June 30, 2012, the Company completed the wind-down of Bacchus Distribution.Bacchus Distribution was the Company’s Oregon distribution division, selling both Company produced wines and wines and merchandise purchased from other sources.The decision to wind-down these distribution activities was made due to the increasingly higher regulatory and overhead costs of maintaining Bacchus as an operating unit.Distribution of Company produced wines in Oregon are now performed by an independent distribution company. 20 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Management believes cessation of self-distribution activity, and utilization of Young’s Market Company to distribute Company-produced wines in Oregon, also will result in increased gross margins by eliminating the sale of low-margin, purchased wines.In 2012, the overall Company gross margin was 55.1%. After separating out discontinued operations for 2012, gross margin from continuing operations was 58.1%. Management believes cessation of self-distribution activity, and utilization of Young’s Market Company to distribute Company-produced wines in Oregon, reduced operating expenses.In 2012, total selling, general and administrative expenses were $5,532,579.Of this, $457,527 is attributable to self-distribution activities. After separating out discontinued operations for 2012, selling, general and administrative expenses from continuing operations was $5,075,052.Management did not incur any selling, general or administrative expenses from discontinued operations in 2013. Management successfully liquidated purchased wine inventory at or above cost during 2012.There are no other balance sheet amounts related to the cessation of self-distribution activities that are expected to have a material impact on future financial performance. Hospitality Center In December 2012, the Board of Directors approved a significant remodel and expansion of the Winery’s Hospitality Center.The Board approved a total project cost of up to $4.5 million, to be financed with $2,000,000 of new borrowings from NW Farm Credit Services, with the balance of the costs funded by using existing cash reserves.In November of 2013 the Board approved additional costs, in excess of the original budget, to be funded by using cash reserves.Features of the remodeled and expanded facility include additional barrel storage capacity, a club-members tasting room, a larger general public tasting area, enhanced kitchen services, new spaces for hosting smaller parties, expanded deck seating to capitalize on views from the winery, and a new lawn terrace for outdoor events.Management believes that these enhancements will be critical in supporting the future growth of direct-to-consumer sales of Company wines.Construction began in February 2013, and is expected to be finished in April 2014. Sales Wine sales for the years ended December 31, 2013 and 2012 and ending inventory amounts for the year ended December 31, 2013, are shown on the following table, as well as planned production quantities for the year ending December 31, 2013: 21 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Planned Bottling Cases Sold Cases Sold Cases On-Hand Production Varietal/Product December 31, 2013 (Cases) 2014 Pinot Noir/Estate Pinot Noir/Barrel Select Pinot Noir/Founders Reserve Pinot Noir/Special Designates Pinot Noir/Whole Cluster Pinot Gris Riesling Table Wine Other Total Approximately 47% of the Company’s case sales during 2013 were of the Company’s flagship varietal, Pinot Noir.Case sales of Riesling and Pinot Gris follow with approximately 20% and 20% of case sales, respectively.The Company sold approximately 100,500 and 99,000 cases of Company-produced wine during the years ended December 31, 2013 and 2012, respectively.This represents an increase of approximately 1,500 cases, or 1.5%.This increase in case sales was the result of growth in both retail sales and sales through distributors. Wine Inventory The Company had approximately 69,000 cases of bottled wine on-hand at the end of 2013.Sufficient bulk wine inventory is on-hand to bottle approximately 115,500 cases of wine in 2014.Management believes that sufficient stock is on hand to meet current demand levels until the 2014 vintage becomes available. Production Capacity Current production volumes are well within the current production capacity constraints of the Winery.In 2013, approximately 95,638 cases were produced, and Management anticipates bottling approximately 115,500 cases in 2014.The Winery has capacity to comfortably process about 132,000 cases of wine per year.Management continues to invest in new production technologies to increase the efficiency and quality of wine production.During 2013, the Company did not choose to utilize the wine production facilities at the Tualatin Vineyards location.The Tualatin Vineyards wine production facility has capacity to produce approximately 25,000 cases of wine.The facility is maintained in good condition, and is occasionally used by other local wineries.Management intends to fully utilize the production capacity at the primary Turner location before expanding into the Tualatin Vineyards facility. Grape Supply For the 2013 and 2012 vintages, the Company grew approximately 42% and 48% of all grapes harvested, respectively.The remaining grapes harvested were purchased from other growers.In 2013 and 2012, 18% and 32% of grapes harvested were purchased under short-term contracts, and 40% and 20% of grapes harvested were purchased under long-term contracts, respectively. Grapes are typically harvested and received in October of the vintage year.Upon receipt, the grapes are weighed, and a quality analysis is performed to ensure the grapes meet the standards set forth in the purchase contract.Based on the amount of qualifying grapes received, the full amount payable to the grower is recorded to the grapes payable liability account.Approximately 50% of the grapes payable amount is due in November of the vintage year.The remaining amount is due in March of the following year.The grapes are processed into wine, which is typically bottled and available for sale between five months and two years from date of harvest. 22 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The Company received $554,532 and $325,977 worth of grapes from long-term contracts during the years ended December 31, 2013 and 2012, respectively.The Company received $596,995 and $752,139 worth of grapes from short-term contracts during the years ended December 31, 2013 and 2012, respectively.Total Grapes payable were $689,028 and $539,584 for the years ended December 21, 2013 and 2012, respectively.Grapes payable includes $277,625 and $161,340 of grapes payable from long-term contracts as of December 31, 2013 and 2012, respectively. The Company plans to address long-term grape supply needs by developing new vineyards on properties currently owned or secured by lease.The Company has approximately 34 acres of vineyards that have been planted but are in the pre-productive stage.These vineyards will begin bearing fruit in the next one to three years.The Company has approximately 161 acres of land that is suitable for future vineyard development.Management currently has plans to plant approximately 67 acres and 30 acres in the years 2014 and 2015, which will begin bearing fruit in years 2018 and 2019, respectively.Additionally, the company will seek out opportunities to acquire land for future grape plantings in order to better control its supply chain, more effectively manage grape costs and mitigate uncertainty associated with long-term contracts that expire after vintage years 2015 and 2016. Wine Quality Continued awareness of the Willamette Valley Vineyards brand and the quality of its wines, was enhanced by national and regional media coverage throughout 2013 and into 2014. January 2013 marked the 30thannual San Francisco Chronicle Wine Competition where our 2011 Pinot Gris received a Gold Medal and our 2011 Riesling was awarded a Double Gold Medal. Robert Parker’s Wine Advocate issue 202 recognized several of Willamette Valley Vineyard’s wines with 90+ point scores; 2010 Hannah Pinot Noir, 92pts; 2010 Elton Pinot Noir, 91pts; 2010 Yamhill-Carlton Pinot Noir, 91pts; 2010 Signature Cuvée Pinot Noir, 90pts. In March, Founder and CEO Jim Bernau traveled to New York with the Oregon Wine Board for Snooth.com’s “People’s Voice Wine Awards” Grand Tasting. The Company’s2009 Pinot Gris was named one of the “Top 25 Premium Wines” and the 2009 Estate Pinot Noir was the #1 pick among Snooth's readers and recognized as the “Top Super Premium Wine.”The previous evening, Mr. Bernau was a featured guest at Snooth’s exclusive wine blogger spotlight dinner and has since been the topic of many positive blog posts and online articles. Beginning with the 2010 vintage, the Estate Pinot Noir is the Company’s signature wine. The black vintage label has been replaced with a label that reflects the use of all estate-grown fruit. This has been a 30 year quest for Jim Bernau as he worked to generate enough wine grapes from the Company’s Willamette Valley Vineyards, Tualatin Estate and Elton Vineyard properties. In April, Wine & Spirits magazine recognized the 2011 Whole Cluster Pinot Noir with 90 points/Best Buy. NBC’s hit show, “Grimm” aired its season 2 finale in May where a Willamette Valley Vineyards Pinot Noir made a cameo. This marks the 4th time the Company’s wine has made an appearance since the Oregon-based show began in 2012. In May, the Company’s 2011 Pinot Gris received a 2013 Oyster Award from the 2013 Pacific Coast Oyster Wine Competition. Only nine other wineries were awarded, Willamette Valley Vineyards being the single winner from Oregon. Wine & Spirits’ June issue recognized the 2010 Signature Cuvée Pinot Noir with 90 points and the 2010 Elton Pinot Noir with 92 points. The Oregon Live website, powered by the Oregonian newspaper, held its second annual “Winery with the Best View” reader poll in June. Willamette Valley Vineyards received 56% of the votes, successfully winning the poll. 23 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued In July, Stephen Tanzer’s International Wine Cellar recognized five of the Company’s Pinot Noirs with 90+ points; 2010 Elton Pinot Noir, 92pts; 2010 Bernau Block Pinot Noir, 91pts; 2010 Signature Cuvée Pinot Noir, 90pts; Tualatin Estate Pinot Noir, 90pts; Hannah Pinot Noir, 91pts. Gregory Walter’s James Beard Award-winning “PinotReport,” issue #88, awarded five Willamette Valley Vineyard wines with 90+ points in July; 2010 Tualatin Estate Pinot Noir, 92pts; 2012 Whole Cluster Pinot Noir, 91pts/Smart Buy; 2010 Signature Cuvée Pinot Noir, 91pts, 2010 Elton Pinot Noir, 91pts; 2010 Estate Pinot Noir, 90pts. Wine Enthusiast Magazine’s Paul Gregutt reviewed the 2010 Bernau Block Pinot Noir in their July issue, giving it 90pts and further identifying the wine as a “Cellar Selection.”The Company’s 2012 Riesling was chosen as a value pick for July in the Oregon Wine Press, stating, “WVV couldn’t be doing it better… this wine is round and appealing on the palate.” Wine Writer, Julia Crowley, called the winery’s 2010 Elton Pinot Noir “the epitome of stellar Willamette Valley Pinot Noir” in a July article in the Eugene Daily News. The Company’s Estate Pinot Noir made a cameo in November on the hit CBS television show, “How I Met Your Mother,” which featured the American actor, John Lithgow. In November, the winery hosted the Oregon Leadership Dinner presented by Oregon Governor Kitzhaber and First Lady Cylvia Hayes and benefiting Special Olympics Oregon. The event earned coverage in several media outlets including, Willamette Living Magazine and the Oregonian, Statesman Journal and the Eugene Daily News newspapers. The Company’s 2010 Bernau Block Pinot Noir received 90pts in the Wine & Spirits December issue, stating, “This polished pinot has a high-toned pine scent to support its dark red cherry fruit.” Eugene Monthly magazine chose the 2010 Tualatin Estate Pinot Noir, among only three other wines, to feature in their “Festive Froths, Wines for the Winter Season” article in their Winter 2013 issue. Jim Bernau and Willamette Valley Vineyards were featured in the December issue of Willamette Living Magazine in an interview article called, “Meet the Vintner.” The article highlighted our new hospitality center and how the winery began. Seasonal and Quarterly Results The Company has historically experienced and expects to continue experiencing seasonal fluctuations in its revenue and net income. Typically, first quarter sales are the lowest of any given year, and sales volumes increase progressively through the fourth quarter because of consumer buying habits. The following table sets forth certain information regarding the Company’s revenue, excluding excise taxes, from Winery operations for the three and twelve months ended December 31, 2013 and 2012: Three months ended Twelve months ended December 31, December 31, Retail sales $ In-state sales Out-of-state sales Bulk wine/miscellaneous sales Total revenue Less excise taxes ) Net revenue $ 24 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued 2013 Compared to 2012 Retail sales for the years ended December 31, 2013 and 2012 were $3,813,953 and $3,470,802, respectively, an increase of $343,151, or 9.9%, for the year ended December 31, 3013 over the prior year period.This increase was primarily driven by membership growth in the Company’s wine club program and by increased visitor traffic to the winery’s McMinnville Tasting Room and Tualatin Estate Vineyards locations, which were partially offset by a decrease in room rental fees as a result of hospitality center construction. In-state sales for the years ended December 31, 2013 and 2012 were $2,376,497 and $2,353,682, respectively, an increase of $22,815, or 1.0%, for the year ended December 31, 3013 over the prior year period.Management believes this slight increase is not attributable to any single factor. Out-of-state sales for the years ended December 31, 2013 and 2012 were $7,349,489 and $6,941,447, respectively, an increase of $408,042, or 5.9%.Management believes this increase is primarily related to increased sales efforts combined with a decrease in depletion incentives granted to distributors. The Company pays alcohol excise taxes to both the OLCC and to the TTB. These taxes are based on product sales volumes. The Company is liable for the taxes upon the removal of product from the Company’s warehouse on a per gallon basis. The Company also pays taxes on the grape harvest on a per ton basis to the Oregon Liquor Control Commission for the Oregon Wine Board. The Company’s excise taxes for the years ended December 31, 2013 and 2012 were $277,401 and $304,522, a decrease of $27,121, or 8.9%, for the year ended December 31, 3013 over the prior year period.This was due primarily to timing differences and a refinement in the methodology of calculating OLCC tax payments. Cost of Sales was $5,588,439 and $5,253,336 for the years ended December 31, 2013 and 2012, respectively, an increase of $335,103, or 6.4%, for the year ended December 31, 3013 over the prior year period.The changes to cost of sales can be attributed to the overall increase in cases sold. As a percentage of net revenue, gross profit was 57.9% and 58.1% in the years ended December 31, 2013 and 2012, respectively, a decrease of 0.2 points or, 0.3%, for the year ended December 31, 3013 over the prior year period.This decrease in the gross profit percentage is a result of increases in sales subject to discounts, changes in product sales mix and other factors. The Company is continuing its focus on improved distribution of higher margin products through distributors nationwide and through direct sales and strives to minimize increases in grape and production costs. Selling, general and administrative expenses were $5,308,931 and $5,075,052 for the years ended December 31, 2013 and 2012, respectively, an increase of $233,879, or 4.6%, for the year ended December 31, 3013 over the prior year period.This increase was primarily the result of the increased selling expenses partially offset by a decrease in general and administrative costs. Interest income was $6,963 and $8,548 for the years ended December 31, 2013 and 2012, respectively.The decrease in interest income is primarily the result of changes in the balances of cash on hand in the Company’s accounts.Interest expense was $245,431 and $232,291 for the years ended December 31, 2013 and 2012, respectively, an increase of $13,140, or 5.7%, for the year ended December 31, 3013 over the prior year period. The increase in interest expense was due to the increase in the average balance of long-term debt held during the year, net of capitalized interest. Other income, net, was $192,125 and $124,531 for the years ended December 31, 2013 and 2012, respectively, an increase of $67,594, or 54.3%, for the year ended December 31, 3013 over the prior year period. The increase in other income, net, relates primarily to the refund of worker’s compensation premiums and a patronage payment, from Northwest Farm Credit, received in 2013 that did not occur in 2012 in addition to a loss on the disposition of an asset in 2012 that did not occur in 2013. Pre-tax losses from discontinued operations were $0 and $242,878 for the years ended December 31, 2013 and 2012, respectively, a reduction of $242,878 or 100%.This decrease is primarily the result of the Company having completed the wind-down of discontinued operations midway through 2012. 25 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The provision for income taxes and the Company’s effective tax rate, from continuing operations, was $904,709 and 38.9%, respectively of pre-tax income in the year ended December 31, 2013.The provision for income taxes and the Company’s effective tax rate, from continuing operations, was $739,434 and 35.2%, respectively of pre-tax income in the year ended December 31, 2012.The change in the Company’s effective tax rate is primarily the result of changes in the apportionment of tax rules between states. As a result of the above factors, net income was $1,423,492 and $1,202,849 for the years ended December 31, 2013 and 2012, respectively, an increase of $220,643, or 18.3%, for the year ended December 31, 3013 over the prior year period. Basic earnings per share were $0.30 and $0.25 for the years ended December 31, 2013 and 2012, respectively, an increase of $0.05 or 20%.The increase in Earnings per share is primarily a result of increased net income and a reduction in loss from discontinued operations. First Quarter 2014 Outlook Sales in the first two months of 2014 are lower than the prior year’s sales for the same period, showing a 6.5% overall decrease.These sales results are composed of 9.4% increase in direct to consumer sales, 10.1% decrease in in-state sales, and 13.5% decrease in out-of-state sales.Management believes that winter weather conditions in the U.S. experienced thus far in 2014 have adversely impacted sales. Liquidity and Capital Resources At December 31, 2013, the Company had a working capital balance of $9.8 million and a current ratio of 4.57:1. At December 31, 2012, the Company had a working capital balance of $12.9 million and a current ratio of 6.43:1. The Company had cash balances of $945,683, net of restricted cash of $450,000, and $4,553,113 at December 31, 2013 and 2012, respectively. The decrease in cash year over year was primarily due to cash spent on the Hospitality Center remodel and expansion project. Total cash provided from operating activities for the years ended December 31, 2013 and 2012 was $1,692,829 and $2,390,856, respectively.In 2013 these results were primarily due to income from operations, buoyed by non-cash operating expenses such as depreciation and deferred income taxes and offset by an increase in inventory. Total cash used in investing activities for the years ended December 31, 2013 and 2012 was $6,692,862 and $1,558,693, respectively.These results were primarily due to additions to property and equipment and vineyard development. Total cash provided (used) in financing activities for the years ended December 31, 2013 and 2012 was $1,396,940 and $(495,387).In 2013, these results were primarily due receipt of loan proceeds for the Hospitality Center remodel and expansion project and proceeds from stock option exercises partially offset by payments of long-term debt and the repurchase of common stock. Total cash provided (used) from discontinued operations for the years ended December 31, 2013 and 2012 was $(4,337) and $805,045, respectively.This is primarily a result of the payment of a liability associated with operations discontinued in 2012. At December 31, 2013, the line of credit balance was $0 on a maximum borrowing amount of $2,000,000. The Company has a loan agreement with Umpqua Bank that contains, among other things, certain restrictive financial covenants with respect to total equity, debt-to-equity and debt coverage that must be maintained by the Company on a quarterly basis. As of December 31, 2013, the Company was in compliance with all of the financial covenants. The current line of credit loan agreement with Umpqua Bank is due to renew in June2014. As of December 31, 2013, the Company had a total long-term debt balance of $5,812,958 owed to NW Farm Credit Services. The debt with NW Farm Credit Services was used to finance the Hospitality Center and subsequent remodels, invest in winery equipment to increase the Company’s winemaking capacity, complete the storage facility, and acquire new vineyard land for future development. The Company believes that cash flow from operations and funds available under its existing credit facilities will be sufficient to meet the Company’s foreseeable short and long-term operating needs. 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The Company’s contractual obligations as of December 31, 2013 including long-term debt, grape payables and commitments for future payments under non-cancelable lease arrangements are summarized below: Payments Due by Period Less than 1 1 – 3 3 – 5 After 5 Total Year Years Years Years Long-term debt $ Grape payables - - - Operating leases Total contractual obligations $ ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS PAGE Report of Independent Registered Public Accounting Firm 28 Financial Statements Balance Sheets 29 Statements of Income 30 Statements of Shareholders’ Equity 31 Statements of Cash Flows 32 Notes to Financial Statements 33-45 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Willamette Valley Vineyards, Inc. We have audited the accompanying balance sheets of Willamette Valley Vineyards, Inc. (the “Company”) as of December31, 2013 and 2012, and the related statements of income, shareholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Willamette Valley Vineyards, Inc. as of December31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Moss Adams LLP Portland, Oregon March 27, 2014 28 WILLAMETTE VALLEY VINEYARDS, INC. BALANCE SHEETS ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories (Note 3) Prepaid expenses and other current assets Current portion of note receivable - Current portion of distribution agreement receivable Income tax receivable Total current assets Restricted Cash (Note 1) - Vineyard development costs, net Property and equipment, net (Note 4) Debt issuance costs, net Distribution agreement receivable, net of current portion - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Current portion of long-term debt Income taxes payable - Deferred income taxes Current portion of liabilities from discontinued operations, net - Current portion of deferred revenue-distribution agreement Grapes payable Total current liabilities Long-term debt, net of current portion Deferred rent liability Deferred revenue-distribution agreement, net of current portion Deferred gain Deferred income taxes Total liabilities COMMITMENTS AND CONTINGENCIES (Note 11) SHAREHOLDERS’ EQUITY Common stock, no par value, 10,000,000 shares authorized, 4,946,017 and 4,894,977 shares issued at December 31, 2013 and December 31, 2012, respectively, 4,832,559 and 4,804,708 shares outstanding at December 31, 2013 and December 31, 2012, respectively. Retained earnings Less: Common stock held in treasury, at cost, 113,418 and 90,269 shares at December 31, 2013 and December 31, 2012, respectively ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. 29 WILLAMETTE VALLEY VINEYARDS, INC. STATEMENTS OF INCOME Twelve months ended December 31, SALES, NET $ $ COST OF SALES GROSS PROFIT SELLING, GENERAL & ADMIN EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income Interest expense ) ) Other income, net INCOME BEFORE INCOME TAXES INCOME TAX PROVISION ) ) INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Loss from operations - ) Income tax benefit - LOSS FROM DISCONTINUED OPERATIONS - ) NET INCOME $ $ BASIC NET INCOMEFROM CONTINUINGOPERATIONS PER COMMON SHARE $ $ BASIC NET LOSSFROM DISCONTINUED OPERATIONS PER COMMON SHARE ) BASIC NET INCOMEPER COMMON SHARE $ $ DILUTED NET INCOME FROM CONTINUING OPERATIONSPER COMMON SHARE $ $ DILUTED NET LOSSFROM DISCONTINUED OPERATIONS PER COMMON SHARE ) DILUTED NET INCOMEPER COMMON SHARE $ $ Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding The accompanying notes are an integral part of the financial statements. 30 WILLAMETTE VALLEY VINEYARDS, INC. STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Treasury Retained Shares Dollars Stock Earnings Total Balance at December 31, 2011 $ $ - $ $ Stock based compensation expense - - - Common stock issued and options exercised - - Treasury stock purchased ) - ) - ) Net income - - - Balance at December 31, 2012 ) Stock based compensation expense - Common stock issued and options exercised - Treasury stock purchased ) - ) - ) Net income - - - Balance at December 31, 2013 $ $ ) $ $ The accompanying notes are an integral part of the financial statements. 31 WILLAMETTE VALLEY VINEYARDS, INC. STATEMENTS OF CASH FLOWS Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES OF CONTINUING OPERATIONS Net income from continuing operations $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization (Gain)/loss on disposition of property & equipment ) Stock based compensation expense Deferred rent liability ) ) Deferred income taxes ) Deferred revenue-distribution agreement ) ) Deferred gain ) ) Change in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Prepaid expenses and other current assets ) Distribution agreement receivable Income taxes receivable ) Other assets - Income taxes payable ) Grapes payable Accounts payable ) Accrued expenses ) Net cash from operating activities CASH FLOWS FROM INVESTING ACTIVITIES OF CONTINUING OPERATIONS Additions to vineyard development ) ) Additions to property and equipment ) ) Proceeds from sale of property and equipment Payments received on note receivable Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES OF CONTINUING OPERATIONS Proceeds from long-term debt held as restricted cash ) - Payments on long-term debt ) ) Borrowings on long-term debt - Payment of debt issuance costs ) - Proceeds from stock options exercised Repurchase of common stock ) ) Net cash from financing activities ) CASH FLOWS FROM DISCONTINUED OPERATIONS Net cash from operating activities of discontinued operations ) Net cash from investing activities of discontinued operations - Net cash from discontinued operations ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of year $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Purchases of property and equipment included in accounts payable $ $ The accompanying notes are an integral part of the financial statements. 32 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1 – SUMMARY OF OPERATIONS, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and operations–Willamette Valley Vineyards, Inc. (the “Company”) owns and operates vineyards and a winery located in the state of Oregon, and produces and distributes premium, super premium, and ultra-premium wines, primarily Pinot Noir, Pinot Gris, Chardonnay, and Riesling. The Company has direct-to-consumer sales and national sales to distributors.These sales channels have mostly similar economic characteristics, offer comparable products to customers and utilize similar processes and share resources for production, selling and distribution. On June 30, 2012, the Company discontinued their in-state distribution division, Bacchus Fine Wines.The Company had been in the process of winding down Bacchus operations since September 2011, when they entered into an agreement with Young’s Market of Oregon, LLC to distribute produced wines in-state.Since then, purchased wine inventories have been completely liquidated, and all Company in-state distribution activity has ceased. Direct-to-consumer sales, including miscellaneous sales and grape sales, represented approximately 28.2% and 27.6% of revenue from continuing operations for 2013 and 2012, respectively. Sales of Company-produced wines in Oregon represented approximately 17.5% and 18.3% of revenue from continuing operations for 2013 and 2012, respectively. Out-of-state sales, including foreign sales, represented approximately 54.2% and 54.1% of revenue from continuing operations for 2013 and 2012, respectively. Foreign sales represent 2% of total sales. Basis of presentation–The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. The Company bases its estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances at the time. Actual results could differ from those estimates under different assumptions or conditions. Financial instruments and concentrations of risk– The Company has the following financial instruments: cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, grapes payable and long-term debt. The carrying value of these instruments approximate fair value. Cash and cash equivalents are maintained at four financial institutions. Deposits held with these financial institutions may exceed the amount of insurance provided on such deposits. Generally, these deposits may be redeemed upon demand and are maintained with a financial institution of reputable credit and therefore bear minimal credit risk. In 2013, sales to one distributor represented approximately 17.5% of total Company revenue.In 2012, sales to one distributor represented approximately 18.2% of total Company revenue. Other comprehensive income – The nature of the Company’s business and related transactions do not give rise to other comprehensive income. Cash and cash equivalents–Cash and cash equivalents include highly liquid short-term investments with an original maturity of less than 90 days. Accounts receivable – The Company performs ongoing credit evaluations of its customers and does not require collateral. A reserve is maintained for potential credit losses. The allowance for doubtful accounts is based on an assessment of the collectability of customer accounts. The Company regularly reviews the allowance by considering factors such as historical experience, credit quality, the age of the accounts receivable balances, and current economic conditions that may affect a customer’s ability to pay. The Company has credit risk associated with uncollateralized trade accounts receivable from all operations totaling $1,244,131 and $1,101,458 as of December 31, 2013 and 2012 exclusive of the allowance for doubtful accounts.The allowance for doubtful accounts is further discussed in Note 2. 33 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1 – SUMMARY OF OPERATIONS, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES - continued Inventories – For Company produced wines, after a portion of the vineyard becomes commercially productive, the annual crop and production costs relating to such portion are recognized as work-in-process inventories. Such costs are accumulated with related direct and indirect harvest costs, wine processing and production costs, and are transferred to finished goods inventories when the wine is produced, bottled, and ready for sale. The cost of finished goods is recognized as cost of sales when the wine product is sold. Inventories are stated at the lower of first-in, first-out (“FIFO”) cost or market by variety. In accordance with general practices in the wine industry, wine inventories are generally included in current assets in the accompanying balance sheets, although a portion of such inventories may be aged for more than one year (Note3). Restricted cash – On September 23, 2013 Northwest Farm Credit Services advanced $1,973,949 of cash as net proceeds, calculated as a $2,000,000 loan less $26,051 of associated loan costs, of a loan agreement with the Company for the Hospitality Center remodel and expansion project.These proceeds were held in an account with the lender and were accessible to the Company, upon certifying expenditures in excess of the Company’s commitment of $2.5 million to the project, with $450,000 being withheld, at December 31, 2013, until final project completion.The Company has certified expenditures, up to the commitment requirement, and estimates that final expenditure certification will occur by April 30, 2014 and the Company will have access to the remaining funds. Vineyard development costs–Vineyard development costs consist primarily of the costs of the vines and expenditures related to labor and materials to prepare the land and construct vine trellises. The costs are capitalized until the vineyard becomes commercially productive, at which time annual amortization is recognized using the straight-line method over the estimated economic useful life of the vineyard, which is estimated to be 30 years. Accumulated amortization of vineyard development costs aggregated $958,067 and $882,398 at December 31, 2013 and 2012, respectively. Amortization of vineyard development costs are included in capitalized crop costs that in turn are included in inventory costs and ultimately become a component of cost of goods sold. For the years ending December31,2013 and 2012, approximately $75,669 and $75,669, respectively, was amortized into inventory costs. Property and equipment–Property and equipment are stated at cost and are depreciated on the straight-line basis over their estimated useful lives.Land improvements are depreciated over 15 years.Winery buildings are depreciated over 30 years.Equipment is depreciated over 3 to 10 years, depending on the classification of the asset.Depreciation is discussed further in Note 4. Expenditures for repairs and maintenance are charged to operating expense as incurred. Expenditures for additions and betterments are capitalized. When assets are sold or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is included in operations. The Company reviews the carrying value of investments for impairment whenever events or changes in circumstances indicate the carrying amounts may not be recoverable. Debt issuance costs–Debt issuance costs are amortized on the straight-line basis, which approximates the effective interest method, over the life of the debt. The Company incurred an additional $15,000 of debt issuance costs in 2013 related to the new long-term debt from NW Farm Credit Service. For the years ended December 31, 2013 and 2012, amortization of debt issuance costs was approximately $3,382 and $3,383 respectively.Debt issuance amortization costs are scheduled at $4,383 for each of the next five years, and $37,071 thereafter. Distribution agreement receivable– Effective September 1, 2011, the Company entered into an agreement with Young’s Market Company for distribution of Company-produced wines in Oregon and Washington.The terms of this contract include exclusive rights to distribute Willamette Valley Vineyard’s wines in Oregon and Washington for seven years.In an effort to facilitate the transition with as little disruption as possible, Young’s Market Company has agreed to compensate Willamette Valley Vineyards for ongoing Oregon sales and branding efforts.As a result, the Company is due to receive $250,000 per year starting on September 2011 for each of the next four years for a total of $1,000,000. As of December 31, 2013 and 2012, the Company has recorded a distribution agreement receivable in the amount of $250,000 and $500,000, respectively, with $250,000 being current for each of the years reported.The total amount of $1,000,000 to be received by the Company related to this agreement is being recognized as revenue on a straight line basis over the seven year life of the agreement. For the year ended December 31, 2013 and 2012, the Company has recognized revenue related to this agreement in the amount of $142,860 and $142,860, respectively, recorded to other income. 34 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1 – SUMMARY OF OPERATIONS, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES - continued Income taxes–Income taxes are recognized using enacted tax rates, and are composed of taxes on financial accounting income that is adjusted for requirements of current tax law, and deferred taxes. Deferred taxes are estimated using the asset and liability approach whereby deferred income taxes are calculated for the expected future tax consequences of temporary differences between the book basis and tax basis of the Company’s assets and liabilities. The Company had no unrecognized tax benefits as of December 31, 2013 or 2012. The Company recognizes interest assessed by taxing authorities as a component of tax expense. The Company recognizes any penalties assessed by taxing authorities as a component of tax expense. Interest and penalties for the years ended December 31, 2013 and 2012 were not material. The Company files U.S. federal income tax returns with the Internal Revenue Service (“IRS”) as well as income tax returns in Oregon, California and Connecticut. The Company may be subject to examination by the IRS for tax years 2010 through 2013. Additionally, the Company may be subject to examinations by state taxing jurisdictions for tax years 2009 through 2013. The Company is currently not under examination by the IRS or the state taxing authorities. Deferred rent liability–The Company leases land under a sale-leaseback agreement. The long-term operating lease has minimum lease payments that escalate every year. For accounting purposes, rent expense is recognized on the straight-line basis by dividing the total minimum rents due during the lease by the number of months in the lease. In the early years of a lease with escalation clauses, this treatment results in rental expense recognition in excess of rents paid, and the creation of a long-term deferred rent liability. As the lease matures, the deferred rent liability will decrease and the rental expense recognized will be less than the rents actually paid. For the years ended December31,2013 and 2012, rent costs paid in excess of amounts recognized totaled $14,751 and $10,806, respectively. Revenue recognition –The Company recognizes revenue when the product is shipped and title passes to the customer. The Company’s standard terms are ‘FOB’ shipping point, with no customer acceptance provisions. The cost of price promotions and rebates are treated as reductions of revenue. No products are sold on consignment. Credit sales are recorded as trade accounts receivable and no collateral is required. Revenue from items sold through the Company’s retail locations is recognized at the time of sale. Net revenue reported herein is shown net of sales allowances and excise taxes. The Company has price incentive programs with its distributors to encourage product placement and depletions.In accordance with FASB ASC 605-50, Revenue Recognition – Customer Payments and Incentives, when recording a sale to the customer, an incentive program liability is recorded to accrued liabilities and sales are reported net of incentive program expenses.Incentive program payments are made when completed incentive program payment requests are received from the customers.Incentive payments to a customer reduces the incentive program accrued liability.For the years ended December 31, 2013 and 2012, the Company recorded incentive program expenses of $197,301 and $306,924, respectively, as a reduction in sales on the income statement.As of December 31, 2013 and 2012, the Company has recorded an incentive program liability in the amount of $60,241 and $62,428, respectively, which is included in accrued expenses on the balance sheet. Cost of goods sold–Costs of goods sold include costs associated with grape growing, external grape costs, packaging materials, winemaking and production costs, vineyard and production administrative support and overhead costs, purchasing and receiving costs and warehousing costs. 35 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1 – SUMMARY OF OPERATIONS, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES - continued Administrative support, purchasing, receiving and most other fixed overhead costs are expensed as selling, general and administrative expenses without regard to inventory units. Warehouse and winery production and facilities costs, which make up approximately 11% of total costs, are allocated to inventory units on a per gallon basis during the production of wine, prior to bottling the final product. No further costs are allocated to inventory units after bottling. Selling, general and administrative expenses–Selling, general and administrative expenses consist primarily of non-manufacturing administrative and overhead costs, advertising and other marketing promotions. Advertising costs are expensed as incurred or the first time the advertising takes place. For the years ended December 31, 2013 and 2012, advertising costs incurred were approximately $48,000 and $70,000 respectively. The Company provides an allowance to distributors for providing sample of products to potential customers.For the years ended December 31, 2013 and 2012, these costs, which are included in selling, general and administrative expenses, totaled approximately $85,900 and $137,300, respectively. Shipping and handling costs–Amounts paid by customers to the Company for shipping and handling costs are included in the net revenue. Costs incurred for shipping and handling charges are included in selling, general and administrative expense. For the years ended December 31, 2013 and 2012, such costs totaled approximately $315,147 and $325,800, respectively. The Company’s gross margins may not be comparable to other companies in the same industry as other companies may include shipping and handling costs as a cost of goods sold. Excise taxes – The Company pays alcohol excise taxes based on product sales to both the Oregon Liquor Control Commission and to the U.S. Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau. The Company is liable for the taxes upon the removal of product from the Company’s warehouse on a per gallon basis. The federal tax rate is affected by a small winery tax credit provision which declines based upon the number of gallons of wine production in a year rather than the quantity sold. The Company also pays taxes on the grape harvest on a per ton basis to the Oregon Liquor Control Commission for the Oregon Wine Advisory. For the years ended December 31, 2013 and 2012, excise taxes incurred were approximately $277,000 and $305,000 respectively. Stock based compensation–The Company expenses stock options on a straight line basis over the options’ related vesting term. For the years ended December 31, 2013 and 2012, the Company recognized pretax compensation expense related to stock options of $22,839 and $18,000, respectively. Basic and diluted net income per share – Basic earnings per share are computed based on the weighted-average number of common shares outstanding each year. Diluted earnings per share are computed using the weighted average number of shares of common stock and potentially dilutive securities assumed to be outstanding during the year. Potentially dilutive shares from stock options and other common stock equivalents are excluded from the computation when their effect is anti-dilutive. Options to purchase 260,200 shares of common stock were outstanding at December 31, 2013 and diluted weighted-average shares outstanding at December 31, 2013 include the effect of 51,520 stock options. Options to purchase 311,200 shares of common stock were outstanding at December 31, 2012 and diluted weighted-average shares outstanding at December 31, 2012 include the effect of 6,593 stock options. 36 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 1 – SUMMARY OF OPERATIONS, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES - continued Weighted Weighted Average Earnings Average Earnings Shares per Shares per Income Outstanding Share Income Outstanding Share Basic $ Options - Diluted $ Statement of cash flows – Supplemental disclosure of cash flow information: Income tax paid $ $ Interest paid (net of capitalized interest) $ $ Supplemental schedule of noncash investing and financing activities: Purchases of property, plant, and equipment included in accounts payable $ $ Recently issued accounting standards – In February 2013, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2013-02, Reporting of amounts Reclassified Out of Accumulated Other Comprehensive Income, which requires an entity to present either on the face of the statement where net income is presented or in the notes to the financial statement, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income.The Company adopted ASU No. 2013-02 effective January 1, 2013.The adoption concerns presentation and disclosure only and did not have an impact on the Company’s financial position or results of operations. In July 2013, the FASB issued ASU No. 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which prescribes that an unrecognized tax benefit or a portion of an unrecognized tax benefit should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar loss, or a tax credit carryfrorward except in certain cases where the unrecognized tax benefit should be presented as a liability and should not be combined with deferred tax assets.This update is effective for fiscal years, and interim periods within those years, beginning after December 15, 2013, with early adoption permitted.This update would be applied prospectively to all unrecognized tax benefits that exist at the effective date, with retrospective application permitted.The Company does not believe that adoption of this update will have a material impact on the financial statements. NOTE 2 – ACCOUNTS RECEIVABLE The Company’s accounts receivable balance is net of an allowance for doubtful accounts of $14,740 and $12,908 at December 31, 2013 and 2012, respectively.Changes in the allowance for doubtful accounts are as follows: Year ended December 31, Balance at Beginning of Period $ $ Charged to costs and expenses Charged to other accounts - - Write-offs, net of recoveries ) ) Balance at End of Period $ $ 37 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 3 – INVENTORIES December 31, December 31, Winemaking and packaging materials $ $ Work-in-process (costs relating to unprocessed and/or unbottled wine products) Finished goods (bottled wine and related products) Current inventories $ $ NOTE 4 – PROPERTY AND EQUIPMENT December 31, December 31, Construction in progress $ $ Land, improvements and other buildings Winery buildings and hospitality center Equipment $ $ Less accumulated depreciation ) ) $ $ Depreciation expense was $669,781 and $646,333 during the years ended December 31, 2013 and 2012, respectively.Capitalized interest was $25,999 and $0 for the years ended December 31, 2013 and 2012, respectively. NOTE 5 – LINE OF CREDIT FACILITY In December of 2005 the Company entered into a revolving line of credit agreement with Umpqua Bank that allows borrowings of up to $2,000,000 against eligible accounts receivables and inventories as defined in the agreement. The revolving line bears interest at prime, is payable monthly, and is subject to annual renewal. The Company renewed the credit agreement in June of 2013 for a period of 12 months. The interest rate was 3.25% at December 31, 2013 and 2012. At December31, 2013 and 2012 there were no borrowings on this revolving line of credit. The line of credit agreement includes various covenants, which among other things, requires the Company to maintain minimum amounts of tangible net worth, debt-to-equity, and debt service coverage as defined, and limits the level of acquisitions of property and equipment. As of December 31, 2013, the Company was in compliance with these financial covenants. 38 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 6 – LONG-TERM DEBT Long-term debt consists of: December 31, Northwest Farm Credit Services Loan #1 $ $ Northwest Farm Credit Services Loan #2 Northwest Farm Credit Services Loan #3 Northwest Farm Credit Services Loan #4 - Other long term debt Current portion ) ) $ $ The Company has four agreements with Northwest Farm Credit Services (“FCS”). Loan #1 requires monthly payments of $12,266, bears interest at a rate of 5.90%, is collateralized by real estate and equipment, and matures in 2026. Loan #2 requires monthly payments of $13,232, bears interest at a rate of 6.70%, is collateralized by real estate and equipment, and matures in 2024. Loan #3 requires monthly payments of $12,004, bears interest at a rate of 6.25%, is collateralized by real estate and equipment, and matures in 2026. Loan #4 requires monthly payments of $15,556, bears interest at a rate of 4.75%, is collateralized by real estate and equipment, and matures in 2028. The loan agreements contain covenants, which require the Company to maintain certain financial ratios and balances. At December 31, 2013, the Company was in compliance with these covenants. In the event of future noncompliance with the Company’s debt covenants, FCS would have the right to declare the Company in default, and at FCS’ option without notice or demand, the unpaid principal balance of the loan, plus all accrued unpaid interest thereon and all other amounts due shall immediately become due and payable. Future minimum principal payments of long-term debt mature as follows for the years ending December 31: $ Thereafter $ The weighted-average interest rates on the aforementioned borrowings for the fiscal years ended December31, 2013 and 2012 was 5.75% and 6.3% respectively. NOTE 7 – SHAREHOLDERS’ EQUITY The Company is authorized to issue 10,000,000 shares of its common stock. Each share of common stock is entitled to one vote. At its discretion, the Board of Directors may declare dividends on shares of common stock, although the Board does not anticipate paying dividends in the foreseeable future. NOTE 8 – STOCK INCENTIVE PLAN The Company has a stock incentive plan, originally created in 1992, most recently amended in 2001.No additional grants may be made under the plan.All stock options have an exercise price that is equal to the fair market value of the Company’s stock on the date the options were granted.Administration of the plan, including determination of the number, term, and type of options granted, resides with the Board of Directors or a duly authorized committee of the Board of Directors.Options were generally granted based on employee performance with vesting periods ranging from date of grant to seven years.At the date of the grant, the maximum term before expiration is ten years. 39 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 8 – STOCK INCENTIVE PLAN - continued The following table presents information on stock options outstanding for the periods shown: Weighted Average Exercise Weighted Average Exercise Shares Price Shares Price Outstanding at beginning of period $ $ Granted - Exercised ) ) Forfeited - - ) Outstanding at end of period $ $ The following table presents information on stock options outstanding for the periods shown: Intrinsic value of options exercised in the period $ $ Stock options fully vested and expected to vest Weighted average exercise price $ $ Aggregate intrinsic value $ $ Weighted average contractual term of options 2.47 years 3.54 years Stock options vested and currently exercisable Weighted average exercise price $ $ Aggregate intrinsic value $ $ Weighted average contractual term of options 1.92 years 2.90 years Weighted-average options outstanding and exercisable at December 31, 2013 are as follows: Options Outstanding Options Exercisable Weighted Number Average Weighted Number Weighted Outstanding at Remaining Average Exercisable at Average Exercise December 31, Contractual Exercise December 31, Exercise Price Life Price Price $ 2.31 - $ 5.00 $ $ All share-based compensation is measured at the grant date based on the fair value of the award, and is recognized as an expense in earnings over the requisite service period. The fair value of each stock option granted is estimated on the date of grant using the Black-Scholes based stock option valuation model. This model uses the assumptions listed in the table below. Expected volatilities are based on implied volatilities from the Company’s stock, historical volatility of the Company’s stock, and other factors. Expected dividends are based on the Company’s plan not to pay dividends for the foreseeable future. The Company uses historical data to estimate option exercises and employee terminations within the valuation model. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.There were no stock options granted during the year ended December 31, 2013. 40 NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 NOTE 9 – INCOME TAXES The provision for income taxes consists of: Year Ended December 31, Current tax expense Federal $ $ State Deferred tax expense (benefit) Federal ) State ) ) Total $ $ The effective income tax rate differs from the federal statutory rate as follows: Year Ended December 31, Federal statutory rate % % State taxes, net of federal benefit % % Permanent differences -1.36
